 



Exhibit 10.32

Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors

Named Executive Officers

This summary sheet reports current base salaries and certain other compensation
of the current executive officers of Western Digital Corporation (the “Company”)
who were named in the Summary Compensation Table in the Proxy Statement filed by
the Company in connection with the Company’s 2004 Annual Meeting of Shareholders
(the “Named Executive Officers”).

              Named Executive Officer   Current Base Salary        
 
           
Matthew E. Massengill
  $800,000        
Chairman and Chief
           
Executive Officer
           
 
           
Arif Shakeel
  $580,000        
President and Chief
           
Operating Officer
           
 
           
Stephen D. Milligan
  $350,000        
Senior Vice President and
           
Chief Financial Officer
           
 
           
Raymond M. Bukaty
  $350,000        
Senior Vice President,
           
Administration, General
           
Counsel and Secretary
           

The Named Executive Officers were awarded cash performance bonuses and
performance shares on January 20, 2005, as disclosed in Item 1.01 of the
Company’s Current Report on Form 8-K, filed with the Securities and Exchange
Commission on January 26, 2005, which is incorporated herein by reference.

The Named Executive Officers are entitled to participate in various Company
plans as set forth in the exhibits to the Company’s filings with the Securities
and Exchange Commission.

In addition, the Named Executive Officers may be eligible to receive perquisites
and other personal benefits as disclosed in the Company’s Proxy Statement.

 



--------------------------------------------------------------------------------



 



Directors

The Company’s non-employee directors receive an annual retainer of $40,000 in
January, or if they join the Company’s Board of Directors (the “Board”) at a
later date, they receive a proportion of the annual fee corresponding to the
period for which they serve. The non-employee directors also receive
compensation of $2,500 for each session during which they attend a Board
meeting, $1,500 for any and all committee meetings attended, $1,250 for each
Board meeting and $750 for each committee meeting held by telephone conference,
and reimbursement of reasonable out-of-pocket expenses incurred in attending
each meeting. In addition, the chairman of each committee of the Board receives
an annual retainer of $5,000. Mr. Massengill and Mr. Shakeel, who are employees
of the Company, do not receive any compensation for their service on the Board
or any Board committee.

The Company’s non-employee directors are entitled to participate in various
Company plans as set forth in the exhibits to the Company’s filings with the
Securities and Exchange Commission.

 